                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

EIGHT MILE STYLE, LLC, ET AL.,                       )
                                                     )
        Plaintiffs,                                  )
                                                     )
v.                                                   )      Civil No. 3:19-cv-00736
                                                     )      Judge Trauger
SPOTIFY USA INC.,                                    )
                                                     )
        Defendant.                                   )

                                           ORDER

        It is hereby ORDERED that a discovery dispute telephone conference will be held with

counsel for the parties on Monday, March 29, 2021 at 3:00 p.m. Lead counsel for the relevant

parties shall attend the telephone conference. Judge Trauger’s Courtroom Deputy will email to

counsel the number they should call in order to participate in the telephone conference.

        It is so ORDERED.



                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:19-cv-00736 Document 154 Filed 03/25/21 Page 1 of 1 PageID #: 1337
